DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 24 February 2022 have been fully considered.
Applicant argues that the claims do not recite an abstract idea.  Examiner respectfully disagrees.  Searching is abstract.
Applicant argues that the claims integrate an abstract idea into a practical application.  Examiner respectfully disagrees.  Applicant’s reliance on Core Wireless is not persuasive.  Merely using an interface to collect input is not sufficient.  Applicant has failed to describe how the interface of the instant claims is an improvement.

Claim Interpretation
“Seed” as recited throughout is, under a broadest reasonable interpretation, understood to refer to “the fertilized ripened ovule of a flowering plant containing an embryo and capable normally of germination to produce a new plant,” i.e., an “embryonic plant,” as opposed to, e.g., “input used to initialize a function.”

“Listing” as recited throughout is, under a broadest reasonable interpretation, understood to refer to something that has become entered in a catalog with a selling price.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 9, and 17 recite “a third option for including seed item listings in the selected region or sub-region to be searchable based on a location.”  This is unclear whether this covers an embodiment where only a single region is includable but no sub-regions, or only a single sub-region but no regions, or whether it requires an embodiment with at least one region and at least one sub-region includable.  For the purposes of examination, the former meaning is used.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 9, and 17 recite providing a seed post map user interface (UI) for adding seed item listings to a seed item listing database, the UI providing a first option for selecting a region with a first input and a second option for selecting a sub-region with a second input, the UI enabling configuring the regions and sub-regions without opening additional windows, the UI providing a third option for 
The limitation of “determining, using one or more processors of a machine, which seed item listings are includable as seed item search results based on each seed item being searchable in the regions and sub-regions and the geographic location in the seed item search request, wherein searches for geographic locations configured as not searchable will not show the respective seed items and searches for geographic locations configured as searchable will show the respective seed items” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “using one or more processors of a machine,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “using one or more processors of a machine” language, “determining” in the context of this claim encompasses a person manually 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite an additional element of “providing a seed post map user interface (UI) for adding seed item listings to a seed item listing database, the UI providing a first option for selecting a region with a first input and a second option for selecting a sub-region with a second input, the UI enabling configuring the regions and sub-regions without opening additional windows, the UI providing a third option for including seed item listings in the selected region or sub-region to be searchable based on a location, the UI providing a fourth option for excluding seed item listings in the selected region or sub-region from being searchable based on the location, each seed item listing in the seed item listings database being configurable to be offered or excluded from sale in each region and sub-region and configurable by discount price in each region and subregion.”  “Providing an interface,” an insignificant extra-solution step of gathering data, is recited at a high-level of generality (i.e., as a generic computer function of collecting user input through a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “receiving, from a network site end-user, a seed item search request specifying a geographic location.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

The claims recite an additional element of “causing, on a user device of the network site end-user, a presentation displaying the seed item search results that are searchable for the geographic location.”  “Causing a presentation,” an insignificant post-solution step of displaying output, is recited at a high-level of generality (i.e., as a generic computer function of presenting data in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

Claims 2, 10, and 18 recite the additional element of the seed post map user interface displaying the regions in a region-level user interface in which only regions are selectable for inclusion as a network site search result, and a sub-region-level user interface sub-regions are selectable for inclusion as a network site search result.  Displaying the regions and receiving selections are recited at a high-level of 

Claims 3, 11, and 19 recite the additional element of selecting the regions in the seed post map user interface using a first user input interaction and selecting the sub-regions using a second user input interaction that is different than the first user input interaction.  Receiving selections are recited at a high-level of generality (i.e., as a generic computer function of receiving selections in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claims 4 and 12 recite the additional element of displaying a map of a country, and the regions are states and the sub-regions are state counties.  Displaying a map is recited at a high-level of generality (i.e., as a generic computer function of presenting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claims 5, 13, and 20 recite the additional element of editing subregions in the map user interface to include an external compensation rate for that subregion.  Editing subregions is recited at a high-level of generality (i.e., as a generic computer function of receiving selections in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.




Claims 8 and 16 recite the additional elements of receiving, from the network site end-user, modification of the plurality of variable user selection elements and in response to the modification, dynamically updating the search results to match the variable parameters and the geographic location.  “Receiving modification,” an insignificant data gathering step, is recited at a high-level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  “Dynamically updating search results,” an insignificant post-solution step of displaying output, is recited at a high-level of generality (i.e., as a generic computer function of presenting data in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Claim 21 recites the additional element of entering static data and entering variable data.  Entering data is recited at a high-level of generality (i.e., as a generic computer function of receiving selections in a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-13, 17-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al., US 2001/0032165 A1 (hereinafter “Friend”), in view of Altberg et al., US 2008/0313039 A1 (hereinafter “Altberg”), and Ruckart, US 2008/0091539 A1 (hereinafter “Ruckart”).

As per claims 1, 9, and 17, Friend teaches:
receiving, from a network site end-user, a seed item search request (Friend ¶¶ 0070, 0078), where a search for products in the seed category is a seed item search request specifying a geographic location (Friend ¶ 0095, “That locality information is then appended to their profile and is used for that member's starting point whenever the member specifies a geographical radius indicia for either an offer, a request or a search.”);
accessing a seed item listing database (Friend ¶ 0078), where the database is searched;
determining, using one or more processors of a machine, which seed item listings are includable as seed item search results based on the geographic location in the seed item search request (Friend ¶ 0078), where items for sale searched for by a user within the area specified by the radius of the offer to sell are determined to be included; and
causing, on a user device of the network site end-user, a presentation displaying the seed item search results (Friend ¶ 0081), where search results are presented.

Friend, however, does not teach, while the analogous and compatible art of Altberg teaches:
providing a post map user interface (UI) for adding item listings (Altberg ¶¶ 0062, 0254-58), where advertisements are item listings, the UI providing a first option for selecting a region with a first input and a second option for selecting a sub-region with a second input, the UI enabling configuring the regions and sub-regions without opening additional windows (Altberg ¶ 0062), where a state is a region and a zip code is a subregion, where the teachings of Altberg do not require opening a additional windows, the UI providing a third option for including item listings in the selected region or sub-region to be searchable based on a location (Altberg ¶¶ 0063, 0258), where an area is defined by what it includes, the UI providing a fourth option for excluding item listings in the selected region or sub-region from being searchable based on the location (Altberg ¶¶ 0064, 0258), where an area is defined by what it excludes, each item listing in the item listings database being configurable to be offered or excluded from sale in each region and sub-region (Altberg ¶¶ 0011, 0062-64), where geographic areas are defined on a per-advertisement basis;
determining, using one or more processors of a machine, which listings are includable as seed item search results based on each item being searchable in the regions and sub-regions and the geographic location in the search request, wherein searches for geographic locations configured as not searchable will not show the respective items and searches for geographic locations configured as searchable will show the respective items (Altberg ¶ 0061), where advertisements are shown as search results based on the advertisement matching a location in a search request; or
causing, on a user device of the network site end-user, a presentation displaying the item search results that are searchable for the geographic location (Altberg ¶ 0061), where only advertisements matching the search request are presented.

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Altberg with those of Friend to modify the radius of Friend to use the states and counties of Altberg as an alternative to using a radius distance in order to specify a geographic area for sales of Friend (Altberg ¶ 0198), thereby determining seed listings being searchable in regions and subregions using the interface of Altberg, in order to allow sellers more control over where they will deliver seeds.

Neither Friend nor Altberg, however, teach:
each seed item listing in the seed item listings database being configurable by discount price in each region and subregion

The analogous and compatible art of Ruckart, however, teaches entering a discount rate – the claimed discount price – by region (Ruckart ¶ 0029).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ruckart with those of Friend and Altberg to allow users creating listings to create discount rates for the regions defined using the mapping tool of Altberg in order to increase market share in particular regions.

As per claims 2, 10, and 18, the rejection of claims 1, 9, and 17 is incorporated, but Friend does not teach:
wherein the seed post map user interface displays the regions in a region-level user interface in which only regions are selectable for inclusion as a network site search result, and a sub-region-level user interface sub-regions are selectable for inclusion as a network site search result.

The analogous and compatible art of Altberg, however, teaches specifying regions (states) and sub-regions (counties) as an alternative to using a radius distance in order to specify a geographic area for sales (Altberg ¶¶ 0062, 0068, 0198) using maps (Altberg ¶ 0254).

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Altberg with those of Friend to modify the radius of Friend to use the states and counties of Altberg, where it would have been obvious to try to select counties using a state map and states using a national map, in order to allow sellers more control over where they will deliver seeds.

As per claims 3, 11, and 19, the rejection of claims 2, 10, and 18 is incorporated, but Friend does not teach:
wherein the regions are selectable in the seed post map user interface using a first user input interaction and the sub-regions are selectable using a second user input interaction that is different than the first user input interaction.



It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Altberg with those of Friend to modify the radius of Friend to use the separate selections of states and counties of Altberg, in order to allow sellers more control over where they will deliver seeds.

As per claims 4 and 12, the rejection of claims 1 and 9 is incorporated, but Friend does not teach:
wherein the seed post map user interface displays a map of a country, and the regions are states and the sub-regions are state counties.

The analogous and compatible art of Altberg, however, teaches selecting counties and states in a map (Altberg ¶¶ 0062, 0067).

It would therefore have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Altberg with those of Friend to modify the radius of Friend to use the separate selections of states and counties of Altberg, in order to allow sellers more control over where they will deliver seeds.

As per claims 5, 13, and 20, the rejection of claims 1, 9, and 17 is incorporated, but Friend does not teach:
wherein each of the sub-regions in the seed post map user interface is editable a discount rate for that sub-region. 

The analogous and compatible art of Ruckart, however, teaches entering a discount rate – the claimed external compensation rate – by region (Ruckart ¶ 0029).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ruckart with those of Friend and Altberg to allow users creating listings to create discount rates for the regions defined using the mapping tool of Altberg in order to increase market share in particular regions.

As per claim 22, the rejection of claim 1 is incorporated, but Friend does not teach:
wherein the search item search results include a discounted price based on the region or sub-region of the geographic location.

The analogous and compatible art of Ruckart, however, teaches entering a discount rate – the claimed external compensation rate – by region (Ruckart ¶ 0029).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ruckart with those of Friend and Altberg to allow users creating listings to create discount rates for the regions defined using the mapping tool of Altberg, where doing so would result in the price for a listing being presented in the search results of Friend based on the price as adjusted by the discount rate as in Ruckart as the predictable result of combining the teachings, in order to increase market share in particular regions.


Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al., US 2001/0032165 A1 (hereinafter “Friend”), in view of Altberg et al., US 2008/0313039 A1 (hereinafter “Altberg”), and Ruckart, US 2008/0091539 A1 (hereinafter “Ruckart”), and further in view of Dunlap, US 2006/0224327 A1 (hereinafter “Dunlap”).

As per claims 7 and 15, the rejection of claims 1 and 9 is incorporated, but Friend does not teach:
wherein each of the plurality of seed items listings comprises variable seed growing parameters, wherein the presentation displays the seed item search results and a plurality of variable user selection elements that are selectable to filter the search item results based on variable seed growing parameters.

The analogous and compatible art of Dunlap, however, teaches searching for plants by growing parameters (Dunlap Abstract), where the ability to enter search criteria inherently requires selection elements as claimed under a broadest reasonable interpretation.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Dunlap with those of Field to incorporate growing parameters in the listings of Field in order to allow for the seed searching of Field to be more specific as to search criteria.

As per claim 21, the rejection of claim 1 is incorporated, and Friend further teaches:
wherein the UI provides a fifth option for entering static data for the seed item listing (Friend ¶ 0052), where a commodity offer inherently requires a UI element to enter static information regarding which commodity is being offered.

Friend, however, does not teach:
the UI provides a sixth option for entering variable data for the seed item listing that can vary over a range.

The analogous and compatible art of Dunlap, however, teaches searching for plants by growing parameters (Dunlap Abstract), where the ability to enter search criteria inherently requires UI elements as claimed to enter the corresponding details for the products on sale under a broadest reasonable interpretation.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Dunlap with those of Field to incorporate growing parameters in the listings of Field in order to allow for the seed searching of Field to be more specific as to search criteria.

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al., US 2001/0032165 A1 (hereinafter “Friend”), in view of Altberg et al., US 2008/0313039 A1 (hereinafter “Altberg”), Ruckart, US 2008/0091539 A1 (hereinafter “Ruckart”),and Dunlap, US 2006/0224327 A1 (hereinafter “Dunlap”), and further in view of Dodson et al., US 2012/0272185 A1 (hereinafter “Dodson”).

As per claims 8 and 16, the rejection of claims 7 and 15 is incorporated, but neither Friend nor Dunlap teach:
receiving, from the network site end-user, modification of the plurality of variable user selection elements; and
in response to the modification, dynamically updating the search results to match the variable parameters and the geographic location.

However, the analogous and compatible art of Dodson teaches modifying filter, and dynamically updating search results to match the modified filter in response to modifying the filter elements (Dodson ¶ 0110), where modifying filters inherently requires receiving a modification of an element under a broadest reasonable interpretation.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Field and Dunlap to dynamically update as in Dodson the search results of Fields based on modifying as in Dodson the growing parameter filters of Dunlap in order to provide a seamless search experience to a searching user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159